NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas             956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                          June 18, 2015

      Hon. Theodore C. Hake                       Hon. Johnathan T. Ball
      Asst. Criminal District Attorney            Attorney at Law
      Hidalgo County Courthouse                   6521 N. 10th Street, Ste. A
      100 N. Closner, 3rd Floor                   McAllen, TX 78504
      Edinburg, TX 78539                          * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00094-CR
      Tr.Ct.No. CR-5335-11-C
      Style:    SERGIO ALBERTO GOMEZ v. THE STATE OF TEXAS



             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: 139th District Court (DELIVERED VIA E-MAIL)
           Hon. Laura Hinojosa, Hidalgo County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)